Citation Nr: 0201085	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  00-16 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a hematoma to the left upper extremity 
claimed as caused by treatment at a VA medical center in 
September 1999. 


REPRESENTATION

Appellant represented by:	Mississippi Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to May 1946 
and from September 1950 to July 1951.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from September 25, 1999 to November 30, 1999.

3.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.

4.  The veteran's residuals of a hematoma to the left upper 
extremity are not the result of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the part of VA in furnishing his treatment.


CONCLUSION OF LAW

The criteria for entitled to compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for residuals of a hematoma to the left 
upper extremity resulting from treatment at a VAMC in 
September 1999 have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

After reviewing the claims folders, the Board finds that 
there has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
treatment records dated from 1999 as well as a medical 
opinion dated in April 2001 addressing the issue raised in 
this appeal.  Significantly, no additional pertinent evidence 
has been identified by the veteran as relevant to this 
appeal.  The Board, therefore, finds that the record as it 
stands is adequate to allow for equitable review of the issue 
on appeal.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought. Additionally, the veteran was afforded a 
RO hearing.  The Board, therefore, finds that the notice 
requirements of the new law have been met.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In the present case, the veteran contends that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 is warranted for 
residuals of hematoma to the left upper extremity claimed as 
caused by his being lifted only by his left arm in the 
process of moving him to a different bed/examining table.  
Specifically, the veteran contends that the mishandling by VA 
employees caused the bruising of his left upper extremity and 
shoulder.

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in February 2000.  Thus, this claim must be 
decided under the current, post October 1, 1997, version of 
38 U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

The veteran claims entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for chronic residuals of a hematoma that 
was first manifested during a period of VA hospitalization at 
the VA medical center in Nashville that began toward the end 
of September 1999.  On the veteran's claim dated in February 
2000, he claimed that he was bruised by a VA employee who 
twisted the veteran's arm while he was initially 
hospitalized.  Hospital admission records from September 25, 
1999 show the veteran presenting with chest pains and with a 
history of cardiac pathology.  No bruises were recorded on 
admission, but suspicions arose on hospital day #2 as to the 
presence of a developing hematoma.  Significantly, the 
summary of hospitalization for the pertinent period from 
September 26, 1999 to November 30, 1999 reflected admission 
hematocrit at 27.2, which laboratory results dropped to as 
low as 22.3 and which laboratory tests ultimately stabilized 
in the 30's.  A hematoma developed in the left upper 
extremity on hospital day #3 along with falling hematocrit.  
"Of note, the [veteran's] Lovenox was discontinued on 
hospital day #2 because of concern about hematoma developing 
secondary to anticoagulation.  He did have anticoagulation 
perimeters checked with PTT and INR to be within normal 
limits."  The hematoma has apparently produced residual 
radial nerve palsy.

The hospital records for the pertinent period are quite 
extensive and include records from cardiology, orthopedics, 
general surgery along with renal consults.  Moreover, records 
include extensive nursing notes as well as occupational 
therapy notes.  Notably, on general surgery consultation 
performed on September 27, 1999, the veteran reported that he 
had sustained a fall the week prior to the pertinent period 
of hospitalization.  That examination noted the absence of 
IV's and/or blood draws from that left extremity or shoulder 
as well as the absence of fracture.  Assessment was left 
upper extremity (LUE) hematoma most likely secondary to blunt 
trauma.  The veteran was noted to be a poor historian.  
Several days later, on September 29, 1999, the same examiner 
noted a questionable "history of fall given likely blunt 
injury to LUE."  The examiner also recorded that the 
veteran's family denied any history of a fall.  

Nonetheless, the assertion as to the involvement of any VA 
employee in the onset of the veteran's LUE hematoma first 
appears only at or near the time when the claim for Section 
1151 benefits was first advanced (approximately 5 months 
after the asserted conduct); on the other hand, comprehensive 
hospital records from a variety of disciplines during the 
pertinent period are entirely silent as to any such recorded 
event/treatment by any VA employee.  

The Board concludes that the current recollections of the 
veteran as to the cause of his LUE hematoma are inconsistent 
with the actual clinical evidence of record contemporaneous 
with the onset of the hematoma.  The Board considers it more 
likely than not that if indeed such an event as the veteran 
being mishandled by a VA employee occurred, it would have 
been reported by the veteran in the context of initial 
treatment when the hematoma first manifested; alternatively, 
his family would have reported it when they denied any 
history of a fall; or the VA staff, on its own, would have 
documented that he had been injured while being moved if the 
event had indeed occurred.  The Board is also guided herein 
by several references in the medical record as to the veteran 
being a poor historian, bringing into question the ultimate 
credibility of the veteran.  See also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that interest in the 
outcome of a proceeding may affect credibility).  

The Board additionally observes that a medical record from 
March 2000 documents the veteran's version of the reported 
history.  Such a recordation is not probative, however.  The 
veteran provided such history shortly after his claim for 
section 1151 benefits was filed, to the effect that his LUE 
bruise was caused by VA workers.  The Board observes that the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Such a history as was 
advanced in the context of the March 2000 therapy did not 
appear to be of therapeutic necessity in that setting.  The 
history was provided in the context of occupational therapy 
when etiology was not really at issue.  On the other hand, 
the Board considers it far more probative as to whether VA 
employee(s) caused the hematoma that numerous physicians 
focused on the etiology of the LUE hematoma in 
September/October 1999 when the veteran was hospitalized 
during the pertinent period.  The absence of contemporaneous 
clinical evidence with the onset of the LUE hematoma 
suggesting that VA employees caused the veteran's LUE 
hematoma is highly probative as to the ultimate fact that 
such an event did not occur.  Consequently, the Board finds 
as a matter of fact that it is more likely than not that the 
veteran was not mishandled by a VA employee, and that the 
hematoma sustained by the veteran in September 1999 was not 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar instance of fault on the part of 
VA in furnishing his treatment.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).   


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residuals of a hematoma to the left upper extremity is 
denied. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

